 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:13-cv-01674-DAD-SAB
12                       Plaintiff,
13           v.                                         ORDER GRANTING UNITED STATES’
                                                        MOTION TO DISMISS CIVIL FORFEITURE
14    APPROXIMATELY $6,658.92 IN U.S.                   ACTION
      CURRENCY SEIZED FROM WELLS
15    FARGO BANK ACCOUNT NUMBER                         (Doc. No. 48)
      8328019032, HELD IN THE NAME OF
16    PAYPA TRAIL ENTERTAINMENT,
      LLC.,
17
      APPROXIMATELY $120,772.00 IN U.S.
18    CURRENCY, and
19    APPROXIMATELY $21,770.00 IN U.S.
      CURRENCY,
20
                         Defendant.
21

22          On July 3, 2018, the United States moved the court pursuant to Federal Rule of Civil

23   Procedure 41(a)(2) to dismiss this civil forfeiture action in its entirety. (Doc. No. 48.) Rule

24   41(a)(2) allows a court to voluntarily dismiss a complaint at a plaintiff’s request on terms that the

25   court deems proper. Fed. R. Civ. P. 41(a)(2).

26          The United States seeks to voluntarily dismiss this action on the grounds that the assets

27   subject to forfeiture have been adjudicated in the related federal criminal case, United States v.

28   Marie Sherrill, 1:15-cr-00130-DAD-BAM. (Doc. No. 48 at 2.) The court entered a final order of
                                                        1
 1   forfeiture in the criminal case on May 15, 2018. (Id. at 4.)

 2          The motion of the United States to dismiss this civil forfeiture action (Doc. No. 48) is

 3   granted. This action is dismissed with prejudice.

 4   IT IS SO ORDERED.
 5
        Dated:     October 2, 2018
 6                                                       UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
